Exhibit 10.2
 
SEPARATION AGREEMENT AND FULL RELEASE OF CLAIMS




This Agreement and Full Release of Claims (the “Agreement”) is made and entered
into as of the 26th day of June, 2013, between Ramdas Rao (“you”) and Ambient
Corporation (“Ambient” or “the Company”).  In consideration for good and
valuable consideration, the sufficiency of which is hereby acknowledged, and the
parties’ execution of this Agreement and the promises and covenants contained
herein, you and Ambient hereby agree as follows:
 
1. You voluntarily resigned from Ambient effective as of July 1 (the
“Termination Date”).  You will be paid your regular salary through the
Termination Date, less applicable statutory deductions.  You will be paid for
any accrued but unused vacation days.  Your group health insurance provided by
Ambient will continue until and including June 30, 2013.  After that time, your
benefits will cease, unless you reinstate your health benefits pursuant to
COBRA.  You will be notified about your COBRA rights and obligations under
separate cover.
 
2. Consideration: In consideration of your execution of this Agreement without
revocation in accordance with Paragraph 14 below, and your fulfillment of the
promises made herein, you will receive the following benefits:
 
a. Six (6) months of severance payable in accordance with the Company’sregular
payroll (“Severance Period”).  Such payments will begin on the firstregular pay
day after expiration of the Revocation Period without revocation. Severance
payments will be based on your current salary of $255,000.  However, in the
event that during the Severance Period, Ambient is acquired by an unrelated
third party, whether by means of a merger, consolidation or sale of all or
substantially all of Ambient’s assets, and the final closing of such acquisition
(“Final Closing”) occurs during the Severance Period, your severance payments
from the Final Closing for the remainder of the Severance Period will be based
on your pre-May 31, 2013 salary of $300,000.
 
b. During the Severance Period, the Company will continue to pay the sameamount
in medical insurance premiums towards your COBRA coverage -- ifyou elect COBRA
coverage -- that it was paying as of your TerminationDate.
 
c. In connection with the shares of common stock that the Company issued toyou
in lieu of cash salary in 2002 that are subject to restrictions on transfer,the
Company agrees to remove (or cause the removal of) such restrictions on transfer
to permit your sale of such shares in compliance with applicable securities
laws, but only in periods that are not “Blackout Periods” under the Company’s
insider trading policy.
 
d. Notwithstanding the termination of your employment, the stock optionsgranted
to you shall continue to vest (on their scheduled vesting withoutacceleration)
through December 31, 2013 (at which time any furthervesting shall cease), and
stock options vested through that date may be exercised until June 30, 2014,
except that the options expiring on January 26, 2014 will expire on January 26,
2014 if not exercised by January 26, 2014.  Notwithstanding the foregoing, if
there is a “Change of Control” as defined in the Company’s 2000 Stock Incentive
Plan prior to December 31, 2013, all unvested options shall vest and be treated
in the same manner as stock options of other holders thereof, subject to final
expiration on June 30, 2014.
 
e. Other than as set forth in this Paragraph 2 and in Paragraph 4 below, youwill
not receive -- and you acknowledge that you are not entitled to receive-- any
additional payments or benefits of any kind from Ambient or anyReleasee (as
defined in Paragraph 5 below), and you agree that such payments fully satisfy
any and all obligations that Ambient or any Releasee has to you.  You
acknowledge that you would not be entitled to receive the payments and benefits
specified in this Paragraph 2 absent your execution of this Agreement and the
fulfillment of the promises made herein.
 
3. Cooperation/Consulting:  In consideration of the payments and benefits
provided to you in Paragraph 2 above, you agree to provide the following
consulting services to the Company from now through the end of December 2013
(“Consulting Period”).  Your Company email account will remain open through the
end of the Consulting Period, unless the Company determines that your consulting
services will terminate at an earlier date.
 
a. Make yourself available for up to twenty (20) hours per month, as needed and
as requested by management, at reasonable times, to remain a resource for
existing managers and employees, including by: (i) collaborating with David
Masters and other senior Ambient executives on the Company’s current technology
programs and developments; (ii) providing such other services that assist in the
development and commercialization of the Company’s technology platform as may be
reasonably requested by the Company; and (iii) cooperating with all Ambient
executives as reasonably directed by John Joyce;
 
b. Travel with management to Paris during the week of June 24, 2013 for a
previously scheduling meeting with EDF as part of the Company’s effort to obtain
this new customer account; and
 
c. Make one trip on a date in July or August 2013 that is mutually agreeable to
you and the Company to Duke Energy in Charlotte, North Carolina.
 
 
1

--------------------------------------------------------------------------------

 
4. Expense Reimbursement:  The Company agrees to reimburse you for any
reasonable business expenses you incur during your employment or will incur
during the Consulting Period (subject to submission of appropriate
substantiation in accordance with Company procedures).


5. References:  The Company shall direct all requests for references from any
potential future employers or other third parties to _ Michael Quarella, COO  or
John J. Joyce, CEO, who shall provide a mutually agreed positive reference
including the dates of your employment, your title, and description of your
duties and responsibilities.


6. Release by you: In consideration of Ambient’s execution of this Agreement and
of the payments and benefits provided for above, which you acknowledge is
adequate consideration, on behalf of yourself and your representatives, heirs,
executors, administrators, agents, successors and assigns, you hereby
irrevocably and unconditionally waive, release, and forever discharge and
covenant not to sue Ambient its respective past and present parents,
subsidiaries, affiliates, and divisions, and each of their respective past and
present officers, directors, members, managers, partners, stockholders, agents,
employees, representatives, predecessors, successors and assigns, in each of
their individual, corporate, and other capacities (collectively with Ambient,
the “Releasees”), from any and all claims, liabilities and causes of action of
any kind which you ever had, now have or hereafter may have against Ambient or
any Releasee by reason of any matter, cause or thing whatsoever occurring on or
at any time prior to the full execution of this Agreement, whether known or
unknown to you and including, but not limited to, all claims arising out of any
matters or things relating to any services you provided to any Releasee, based
upon any contract, whether express or implied, oral or written, tort or public
policy, claim for costs, fees or expenses, or any allegation of illegal
employment practices, defamation or breach of any federal, state or local fair
employment practice, equal opportunity law or wage and hour law, as amended,
including but not limited to the Age Discrimination of Employment Act of 1967,
National Labor Relations Act; Title VII of the Civil Rights Act of 1964;
Sections 1981 through 1988 of Title 42 of the United States Code; the Employee
Retirement Income Security Act of 1974; the Immigration Reform and Control Act;
the Americans with Disabilities Act of 1990; the Family and Medical Leave Act of
1993; the Fair Labor Standards Act; the Occupational Safety and Health Act; the
Fair Credit Reporting Act; and the Consolidated Omnibus Budget Reconciliation
Act.


Notwithstanding the foregoing, your release of the Company does not include and
will not preclude: (a) non-termination related claims under the Massachusetts
Workers Compensation Act (M.G.L. c. 152) or any disability insurance
policy/plan; (b) rights to vested benefits under any applicable retirement
and/or pension plans; (c) non-termination related claims under the Employee
Retirement Income Security Act (29 U.S.C. § 1001 et seq.); (d) rights under the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”); (e) claims for
unemployment compensation; (f) any rights you may have to obtain contribution as
permitted by law in the event of entry of judgment against the Company as a
result of any act or failure to act for which you and the Company are held
jointly liable; and/or (i) any rights you may have pursuant to the Company’s
insurance coverage for directors and officers. 


You covenant and agree that you will not assert any claim or initiate any legal
or other action against any Releasee with respect to any matter covered by the
foregoing release. You acknowledge and agree that if you or any of your
representatives, heirs, executors or administrators should hereafter make
against any Releasee any claim or demand or commence or threaten to commence any
action, claim or proceeding otherwise prohibited by this Agreement, this Section
may be raised as a complete bar to any such action, claim or proceeding.  Unless
prohibited by law, the applicable Releasee may recover from you all costs
incurred in connection with such action, claim or proceeding, including
attorneys’ fees if it is determined that any such action, claim or proceedings
is prohibited by this Agreement.  Nothing herein is intended to prevent you from
enforcing this Agreement.


You acknowledge that certain states provide that a general release of claims
does not extend to claims which the person executing the release does not know
or suspect to exist in his/her favor at the time of executing the release which,
if known, may have materially affected his/her entering into this
Agreement.  Being aware that such statutory protection may be available to you,
you expressly, voluntarily and knowingly waive any arguable benefit or
protection from any such statute in executing this Agreement, known or unknown.
 
 7.Release by the Company:  In consideration of your execution of this
Agreement, which the Company acknowledges is adequate consideration, on behalf
of itself, its successors, affiliates and assigns, the Company hereby
irrevocably and unconditionally waives, releases, and forever discharges and
covenants not to sue you, from any and all claims, liabilities and causes of
action of any kind which it ever had, now has or hereafter may have against you
by reason of any matter, cause or thing whatsoever occurring on or at any time
prior to the full execution of this Agreement, whether known or unknown to the
Company.
 
The Company covenants and agrees that it will not assert any claim or initiate
any legal or other action against you with respect to any matter covered by the
foregoing release. The Company acknowledges and agrees that if it or its
successors, affiliates or assigns should hereafter make against you any claim or
demand or commence or threaten to commence any action, claim or proceeding
otherwise prohibited by this Agreement, this Section may be raised as a complete
bar to any such action, claim or proceeding.  Unless prohibited by law, you may
recover from the Company all costs incurred in connection with such action,
claim or proceeding, including attorneys’ fees if it is determined that any such
action, claim or proceedings is prohibited by this Agreement.
 
 
2

--------------------------------------------------------------------------------

 
8. Confidentiality and Non-Competition Agreement.  You have previously executed
the Employee Confidentiality and Non-Competition Agreement annexed hereto as
Exhibit A (“NDA”), which shall be incorporated by reference into this Agreement
and made a part hereof.  All references herein to this Agreement shall be
construed to include Exhibit A.  You acknowledge and reaffirm your continuing
obligations thereunder.  You understand that continued compliance with the NDA
is a condition to your receipt of payments and benefits under this Agreement.
 
9. Section 409A.  All benefits hereunder are intended to be paid solely on
account of a  separation pay plan as specified in this Agreement due to your
separation from service within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended (“Code”), and to be excludible from the
requirements of Code Section 409A, either as separation pay amounts or as a
short-term deferral amounts (e.g., amounts payable under the schedule prior to
March 15 of the calendar year following the calendar year of your separation
from service) to the maximum possible extent.  Any reimbursements or in-kind
benefits provided during your employment or through the end of the Consulting
Period under this Agreement shall be made or provided to you as part of said
separation pay plan and shall be excludible from the requirements of Section
409A of the Code pursuant to the exception from 409A of the Code for such
reimbursement and in-kind benefits that are furnished as part of said separation
pay plan, and in all events such reimbursement or benefit shall be paid to you,
or on your behalf, no later than March 15 of the calendar year following the
calendar year of your separation from service,.  Furthermore, nothing herein
shall be construed as a guarantee of any particular tax treatment to you.
 
10. Non-Admission and No Wrongdoing.  Nothing contained in this Agreement shall
be deemed to constitute an admission or evidence of any wrongdoing or liability
on the part of you or the Company and Releasees, nor of any violation of any
federal, state or municipal statute, regulation or principle of common law or
equity.  The Company and Releasees expressly deny any wrongdoing of any kind in
regard to your employment or your termination.  Further, by signing this
Agreement you acknowledge that you are not aware of any wrongdoing or violation
of any law, statute, regulation or policy by the Company and Releasees and this
Agreement is being entered into voluntarily and solely for the purpose of
amicably resolving all matters concerning the termination of your employment.
 
11. Company Property.  You represent that on or before December 31, 2013, you
will  return to the Company any and all Company property in your possession in
good working order, ordinary wear and tear excepted, including, but not limited
to: company vehicles; credit cards; equipment (including, without limitation,
computer equipment); supplies; samples; prototypes; keys; and documents such as
financial reports, manufacturing data, client lists, customer and vendor
information, price lists, phone listings, and equipment lists you have in your
possession or under your control belonging to the Company and Releasees or
containing confidential or proprietary information concerning the Company and
Releasees or their customers or operations (“Company Information”).  You warrant
that you have not retained, or delivered to any person or entity copies of
Company Information or permitted any copies of Company Information to be made by
any other person or entity.


12. Confidentiality.  This Agreement, its terms and the negotiations leading up
to the execution of this Agreement are confidential and you agree not disclose
any such information to any third party except in strict confidence to your
accountant, attorney, spouse, or significant other, or as required by
law.  Notwithstanding the terms of this provision, the tax treatment and tax
structure of the terms of this Agreement may be reported and disclosed in a
manner consistent with all federal, state and local tax laws.
 
13. Entire Agreement/No Modifications/Termination of Employment Agreement.  This
Agreement, in addition to the NDA, fully supersedes any and all prior
agreements, representations or understandings, written or oral between the
parties, including but not limited to, the subject matter of this Agreement or
any related matter.  This Agreement may only be amended by a writing signed by
the parties to this Agreement.  All existing employment agreements between
Employee and the Company, whether oral or written, other than the NDA, are
hereby terminated.
 
14. Governing Law:  This Agreement will be governed by and construed in
accordance with the laws of the State of Massachusetts (without regard to the
conflict of laws rules thereof that would require the application of the laws of
another state).
 
15. Assignment:  This Agreement shall inure to the benefit of and shall be
binding upon you and your executors, administrators, heirs and legal
representatives.  You may not sell or otherwise assign your rights, obligations,
or benefits under this Agreement and any attempt to do so shall be void.


All severance pay payable to you under this Agreement shall be payable to your
estate in the event of your death.  The Company’s obligations under this
Agreement shall extend to its successors and assigns.  This Agreement shall
terminate upon your death, except that all stock options, warrants and stock
appreciation rights granted by Ambient to you under any plan or otherwise prior
to the date of your death, shall become vested, accelerate and become
immediately exercisable by your estate for a period of six (6) months from the
date of your death. In the event you owned or were entitled to receive any
unregistered securities of Ambient, then Ambient must use its reasonable best
efforts to effect the registration of all such securities as soon as practical,
and your estate shall then have six (6) months after the effective date of the
registration statement to exercise said options for the previously unregistered
securities.


 
3

--------------------------------------------------------------------------------

 
16. Revocation Period.  YOU ACKNOWLEDGE THAT YOU MAY REVOKE THIS AGREEMENT
WITHIN SEVEN (7) DAYS AFTER ITS EXECUTION (THE “REVOCATION PERIOD”). ANY
REVOCATION WITHIN THIS REVOCATION PERIOD MUST BE SUBMITTED, IN WRITING, TO THE
COMPANY AND MUST STATE “I HEREBY REVOKE MY ACCEPTANCE OF MY SEPARATION AGREEMENT
AND GENERAL RELEASE.”  THE REVOCATION MUST BE MAILED OR SENT BY FACSIMILE TO
ABRAHAM KIMELMAN, FAX NO. (617) 332-7260, AND RECEIVED BY THE COMPANY PRIOR TO
THE EXPIRATION OF THE REVOCATION PERIOD.  IF THE LAST DAY OF THE REVOCATION
PERIOD IS A SATURDAY, SUNDAY OR LEGAL HOLIDAY, THEN THE REVOCATION PERIOD SHALL
NOT EXPIRE UNTIL THE NEXT FOLLOWING DAY WHICH IS NOT A SATURDAY, SUNDAY OR LEGAL
HOLIDAY.  YOU UNDERSTAND THAT YOU WILL NOT RECEIVE THE PAYMENTS SPECIFIED IN
PARAGRAPH 2 OF THE AGREEMENT UNTIL AFTER THE REVOCATION PERIOD ELAPSES, AND THE
AGREEMENT SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL AFTER THE REVOCATION
PERIOD HAS EXPIRED.


You specifically acknowledge the following:


1. You had 21 days to consider this Agreement;


2. You have read this entire Agreement including the full release of claims and
fully understand its terms;


3. You were advised in writing to consult with an attorney prior to signing this
Agreement and were given an opportunity to review this Agreement with an
attorney;


4. You are voluntarily entering into this Agreement knowingly of your own free
will and without undue influence or stress;


5. The waiver specifically refers to rights or claims arising under the Age
Discrimination in Employment Act of 1967 as amended;


6. You have not waived any rights after the date that you execute this
Agreement;


7. You would not otherwise be entitled to the payments and benefits and other
considerations provided by this Agreement;


8. The Agreement provides you with a period of seven (7) days following the
execution of this Agreement to revoke the Agreement, as explained herein
inParagraph 14; and


9. The Agreement will not become effective until the eighth day following
execution by you of this Agreement.
 
If you sign this Agreement prior to the expiration of the twenty-one (21) days
given to consider the Agreement, you do so voluntarily and of your own free
will.


PLEASE READ CAREFULLY.  THIS AGREEMENT HAS IMPORTANT LEGAL CONSEQUENCES.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 

       
Ambient Corporation
                By: /s/ John J. Joyce   Date: June 26, 2013    
John J. Joyce
                 
/s/ Ramdas Rao
  Date: June 26, 2013    
Ramdas Rao
               

 
4

--------------------------------------------------------------------------------